The Court
held that evidence that the only note of the kind defendant ever signed was payable in two years, while the note sued upon and produced in court was payable in four months, was evidence fairly tending, if believed, to prove an alteration of the identical instrument originally signed; and that the defendant had a right to have the case submitted to the jury on this theory; that it cannot be assumed that the question whether an instrument has been altered is one that can always be determined by inspection merely, but that it is a question of fact to be submitted to the jury in the light of all the evidence on the subject. Judgment reversed, with costs, and a now trial ordered.